94 F.3d 656
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
William Gary MATTHEWS, Plaintiff-Appellant,v.Ron LYTLE, Associate Warden;  Susan Chancellor, PropertyOfficer;  Lawrence Barreras, Warden, Defendants-Appellees.
No. 96-2006.(D.C.No. CIV-95-1336-JP)
United States Court of Appeals, Tenth Circuit.
Aug. 15, 1996.

Before SEYMOUR, Chief Judge, KELLY and LUCERO, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


3
Mr. William G. Matthews filed this pro se action under 42 U.S.C. § 1983, alleging that several state prison officials were responsible for the theft of his personal property in violation of his right to due process and right against unreasonable search and seizure.  The district court dismissed Mr. Matthew's complaint for failure to state a claim upon which relief can be granted.  Matthews appeals.1


4
Mr. Matthews submitted an "Inmate Grievance Form" claiming that his hobby shop property, which was in a locked room, was stolen by unknown persons.  The grievance was settled in favor of Mr. Matthews and he received compensation for the loss of his property.  He asserts he received insufficient remuneration because the prison discounted the value of the property and ignored the work he had put into the finished product.


5
The district court held that Mr. Matthews had received a meaningful postdeprivation remedy and that there was consequently no constitutional violation, citing  Hudson v. Palmer, 468 U.S. 517 (1984).  We agree and AFFIRM substantially for the reasons given by the district court.


6
The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions 10th Cir.  R. 36.3


1
 The district court granted Mr. Matthew's motion for leave to proceed in forma pauperis on appeal